In March, 1892, suit was brought on a promissory note for $100, dated March 1,1878, and due ten months afterwards. No plea by defendant appears in the record, hut the defence seems to have heen payment. The note was under seal, and the words “ witness my hand and seal ” appeared to be in a different handwriting and in different colored ink from that in the body of the note. The verdict was for the defendant,and plaintiff’s motion for a new trial was overruled. The material ground of the motion appears from the head-note.